—Determination unanimously confirmed without costs and petition dismissed. Memorandum: In this CPLR article 78 proceeding transferred to our Court pursuant to CPLR 7804 (g), petitioner seeks review of the determination, made following a fair hearing, reducing her public assistance benefits for a period of three months because she “willfully and without good cause failed or refused to cooperate with the requirements of the Community Work Experience Program (CWEP)” (see, 18 NYCRR former part 385). Upon our review of the record, we conclude that petitioner failed to establish good cause for her failure to comply with CWEP requirements and that the determination is supported by substantial evidence (see, Matter of Clafin v Wing, 251 AD2d 983; Matter of Perry v Wing, 242 AD2d 964). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Jefferson County, Gilbert, J.) Present — Pine, J. P., Hayes, Callahan, Balio and Boehm, JJ.